DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/559,501 in response to reply filed September 29, 2021. Claims 1-19 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-8, 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gosavi (Pre-Grant Publication 2019/0386203).
Regarding claim 1, Gosavi disclose a memory selector comprising:
a metal bottom electrode (Fig. 4a, 403) a metal top electrode (401) and an intermediate layer stack (402) arranged between and in contact with the metal top and bottom electrodes;
a bottom Schottky barrier having a bottom Schottky barrier height (Φb) formed at an interface between the metal bottom electrode and the intermediate layer stack; and
a top Schottky barrier having a top Schottky barrier height (Φt) formed at an interface between the metal top electrode and the intermediate layer stack,
wherein the intermediate layer stack can comprises a stack of one or more 2D materials layers and therefore comprises a semiconductor layer and one or more atomic layers of at least one two-dimensional (2D) material different from each other (Paragraph [0089]) formed at one or both interfaces between the semiconductor layer and the metal top and bottom electrodes, wherein the at least one 2D material comprises a 2D material other than graphene.

Regarding claim 2, Gosavi further discloses:
he one or more atomic layers are barrier formation layers, each barrier formation layer being adapted to form or modulate a respective Schottky 

Regarding claim 3, Gosavi further discloses: 
The semiconductor layer can also be a 2D semiconductor material (Paragraph [0089]). 

Regarding claim 4, Gosavi further discloses:
The intermediate layer (402) can comprise one or more atomic multiple layers of 2D materials (Paragraph [0089]).

Regarding claim 5, Gosavi further discloses:
the intermediate layer stack comprises the one or more atomic layers formed at both interfaces between the intermediate layer stack and the metal top and bottom electrodes, the one or more atomic layers comprising: 
one or more bottom layers of at least one 2D bottom material at the interface between the intermediate layer stack and the bottom electrode, the one or more bottom layers forming or modulating the bottom Schottky barrier height (Φb) (Paragraph [0089]); and
one or more top layers of at least one 2D top material at the interface between the intermediate layer stack and the top electrode, the one or 

Regarding claim 6-7, Gosavi further discloses:
the at least one 2D bottom material and the at least one 2D top material comprise the same 2D material or comprise different 2D materials (Paragraph [0089]).

Regarding claim 8, Gosavi further discloses:
the back-to-back Schottky diodes will inherently comprise one of a symmetric top and bottom Schottky barrier heights or asymmetric top and bottom Schottky barrier heights.

Regarding claim 11, Gosavi further discloses:
the 2D material other than graphene is a 2D semiconductor material or a 2D insulator material (Paragraph [0089]).

Regarding claim 12-13, Gosavi further discloses:
2D material other than graphene is a transition metal chalcogenide such as molybdenite, MoS2, MoSe2, WS2, WSe2, GaSe, GaTe and FeTe (Paragraph [0089]).

Regarding claim 14, 
wherein the intermediate layer stack consists of one layer of the 2D material other than graphene, the 2D material other than graphene being a 2D semiconductor material forming the bottom Schottky barrier with the metal bottom electrode and the top Schottky barrier with the metal top electrode (Paragraph [0089]).

Regarding claim 15, Gosavi further discloses:
A memory cell (200) comprising a storage unit for storing a bit and a memory selector (250/400) according to claim 1 for controlling the access to the storage unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosavi (Pre-Grant Publication 2019/0386203).
Regarding claim 9 & 10, Gosavi does not explicitly disclose the bottom schottky barrier height is 0.1-1.0 eV and/or the top schottky barrier height is 0.1-1.0 eV or one or both of the bottom schottky barrier height and the top schottky barrier height is 0.25-0.75 eV. However it would have been obvious to one having ordinary skill in the art at .

Claims 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosavi (Pre-Grant Publication 2019/0386203) in view of Tortorelli (US Patent 10,269,442).
Regarding claim 16, 18, & 19, Gosavi further discloses:
A random access memory wherein the RAM can be a MRAM device (Paragraph [0020]). 

Gosavi does not explicitly disclose the storage unit of the memory cell is in contact with the top or bottom electrode, the memory cell comprising a crossbar architecture at least two memory cells between a word line and bit line at a crossing therebetween. However Tortorelli discloses a memory device comprising:
A plurality of memory cells (Fig. 2, 105-a) including a selector element (215) between a pair of electrodes (215/205a) and a storage unit (220) above the selector in contact with the electrode (205-a) to form a vertical 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the storage unit in contact with the electrode of the selector between a word line and bit line because it will provide a cross-point architecture that will be capable of high-density data storage with low production cost (Col. 11, Lines 38-49). 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosavi (Pre-Grant Publication 2019/0386203) in view of Lee (Pre-Grant Publication 2019/0123273).
Regarding claim 17, Gosavi disclose all of the limitations of claim 15 (addressed above) Gosavi does not explicitly disclose the storage unit is interposed between semiconductor layers. However Lee disclose a memory device comprising:
A storage unit material (50) wherein the storage unit material is between semiconductor layer (40) (Paragraph [0068]). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the storage unit between the semiconductor layers because the semiconductor layer will serve to prevent the storage unit material from deteriorating due to the material of the electrode diffusing into the storage unit material (Paragraph [0053]). 
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. Applicant argument regarding the second structure (402) of Gosavi does not disclose a semiconductor layer that is a distinct layer from the 2D material is not considered persuasive because Gosavi further discloses the second structure can include one or more 2D materials such as MoSe.sub.2, MoS.sub.2, etc (Paragraph [0089]). Therefore in a scenario wherein there is more than one 2D material the second or more 2D material can be the semiconductor layer given that claim 3 has a limitation that include the semiconductor layer can also be a 2D semiconductor material disclosed in Paragraph [0089] in Gosavi. Further although Gosavi does not explicitly disclose the location of the semiconductor layer and the 2D material in relation to the top and bottom electrodes, it is inherent that in the scenario where two 2D material layers are formed one will form an interface with the bottom electrode while the other will form an interface with top electrode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818